ROLAND G. RIOPELLE
MAURICE H. SERCARZ*

SERCARZ & RIOPELLE, LLP
810 SEVENTH AVENUE, SUITE 620
NEW YORK, NEW YORK I0019

1-212-586-4900
FACSIMILE 1-212-586-1234
www.sercarzandriopelle.com

*ADMITTED IN NY & N}

November 12, 2019

BY ECF

 

Honorable Kiyo A. Matsumoto

United States District Judge

225 Cadman Plaza East, Chambers Room 905 South
Brooklyn, NY 11201

Re: SEC vy. Michael Black and Garrett O’Rourke,
19-CV-4137- KAM-PK

Dear Judge Matsumoto:

I am counsel to the Defendant, Garrett O’ Rourke, in the above-referenced matter,
and I write to request that the Court sign a modified Preliminary Injunction Order to
which all parties have consented. I enclose as Exhibit A the proposed modified
preliminary injunction, signed by me, the Securities and Exchange Commission (“SEC”),
and Mr. O’Rourke.

The only modifications to this injunction are at paragraph I(D)(3) and I(D)(10).
The modification at paragraph 1(D)(3) will permit Mr. O’Rourke to receive another
$5000 in living expenses this month, as the parties finalize their settlement of the SEC’s
claims against Mr. O’Rourke. The modification at paragraph I(D)(10) will permit Mr.
O’Rourke to receive an additional $8432.35 which he needs to pay the real estate taxes
assessed against the property he owns. These funds must be disbursed in two checks
because the only unfrozen account where Mr. O’Rourke can deposit funds has a limit of
$5000 for deposits. As paragraph I(D)(10) indicates, Mr. O’Rourke will] provide the SEC °
proof of his payment of the real estate taxes once payment has been made.
SERCARZ & RIOPELLE, LLP

As noted above, the SEC consents to this modification, and that consent is
indicated by the SEC’s signature on the proposed modified Preliminary Injunction
attached as Exhibit A. Mr. Garrett and I have also signed Exhibit A.

; Respectful 5 submitted : —
" Roland G. Riopélle ay me

Cc: Katherine Shields, Esq. and Eric Forni, Esq. (By ECF and Email)
